Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, in the penultimate line of claim 8, “the magnitude of the stress” is indefinite because it vague, confusing and lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2018/0097197)  in view of Nam et al ( US 2016/0226017) and  Zhang et al (CN 107611161).

As per claim 1 Han et al discloses: A display device, comprising: a display panel 100, wherein a touch control sensing layer { [0075] For example, the user can touch or slide on a front surface of the flexible display panel 100 using a finger, a stylus pen, or the like. } and a flexible cover 200 are disposed in sequence on the display panel 100 {figures 5A-5B}; wherein the touch control sensing layer has a foldable region R3 { figures 5B & 6 } provided with supporting pillar structures the supporting pillar structures comprise elastic support columns distributed on the foldable region R3 { figures 14A-14C; Note: the pillar structures including elastic support columns are the areas between OP and 300}, and an adhesive filled around the elastic support columns { [0076] Further, since the back cover 200 is generally adhered to the flexible display panel 100 through an adhesive such as pressure sensitive adhesive (PSA), when the back cover 200 having the opening patterns OP is directly disposed on the back surface of the flexible display panel 100, the adhesive may flow out through the opening patterns OP. }; the elastic support columns are made of an foldable region R3; and each of the elastic support columns has a height less than or equal to a filling thickness of the adhesive { figures 14A-14C & [0076] }, and thefoldable region R3 toward two sides of the foldable region R3.

Regarding claim 1 Han et al is silent as to: support columns made of organic transparent material.  With respect to claim 1 Nam et al discloses:  [0072] In the organic light emitting diode display 101 according to the first modified example of the exemplary embodiment, it is possible to help minimize a possibility of friction with or between panels due to folding stress by disposing, e.g., two or more transparent column spacers having different heights and spaced apart from each other at the same interval. For example, a spacer having a relatively smaller height may be positioned closer to the folding area FA, such that it is possible to design various dispositions of the transparent column spacers.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the support columns of Han et al were made from organic transparent material as taught by Nam et al.  The rationale is as follow: one of ordinary skill in the art at the time the 

Regarding claim 1 Han et al is silent as to: the height of each of the elastic support columns is gradually reduced from a central area.  With respect to claim 1 Zhang et al depicts in figures 10, 12, 17:  the height of each of the elastic support columns 142 is gradually reduced from a central area.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide support columns of Han et al with the height of each of the elastic support columns gradually reduced from a central area as taught by Zhang et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide support columns with the height of each of the elastic support columns gradually reduced from a central area so as that the columns “can more reliably support the flexible substrate”.  See abstract of Zhang et al.


	
As per claim 2 Han et al discloses: The display device according to claim 1, wherein the elastic support columns are formed on the foldable region R3 { figures 5B & 6 } by jet printing or an exposure development process. { Note: as the claims are directed to display device, per se, the method limitations have only been accorded weight to the extent that they affect the structure of the completed display device.  Note that "[d]etermination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process [i.e., “jet printing or exposure development process”], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process", In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a "[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “jet printing or exposure development process”] is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations", In re Hirao and Sato, 190 USPQ 685 (CCPA 1976). }

As per claim 3 Han et al discloses: The display device according to claim 1, wherein the adhesive includes an 

Regarding claim 3 Han et al is silent as to: the adhesive including an optically clear adhesive or an optical clear resin.  With respect to claim 3:  official notice is take of the fact that the adhesive including an optically clear adhesive or an optical clear resin is notoriously old and well known in the display device art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the adhesive of Han et al included an optically clear adhesive or an optical clear resin as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify that adhesive included an optically clear adhesive or an optical clear resin so as to not interfere with the light emitting diode display.

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2018/0097197) in view of Zhang et al (CN 107611161).

As per claim 8 Han et al discloses insofar the claims are definite and understood: A display device, comprising a display panel 100, wherein a touch control sensing layer { [0075] For example, the user can touch or slide on a front surface of the flexible display panel 100 using a finger, a stylus pen, or the like. }  and a flexible cover 200 are disposed in sequence on the display panel 100 {figures 5A-5B}; wherein the touch control sensing layer has a foldable region R3 { figures 5B & 6 } provided with supporting pillar structures the supporting pillar structures comprises elastic support columns distributed on the foldable region R3 { figures 14A-14C; Note: the pillar structures including elastic support columns are the areas between OP and 300}, and an adhesive filled around the elastic support columns { [0076] Further, since the back cover 200 is generally adhered to the flexible display panel 100 through an adhesive such as pressure sensitive adhesive (PSA), when the back cover 200 having the opening patterns OP is directly disposed on the back surface of the flexible display panel 100, the adhesive may flow out through the opening patterns OP. }; and each of the elastic support columns has a height less than or equal to a filling thickness of the adhesive{ figures 14A-14C & [0076] }, and the foldable region R3 when the display device is folded.

As per claim 9 Han et al discloses: The display device according to claim 8, wherein the height of each of the elastic support columns is gradually reduced from a central area of the foldable region R3 toward two sides of the foldable region R3.

Regarding claims 8-9 Han et al is silent as to: the height of each of the elastic support columns varies and is gradually reduced from a central area.  With respect to claims 8-9 Zhang et al depicts in figures 10, 12, 17:  the height of each of the elastic support columns 142 varies and is gradually reduced from a central area.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide support columns of Han et al with the height of each of the elastic support  the height of each of the elastic support columns varies and is gradually reduced from a central area so as that the columns “can more reliably support the flexible substrate”.  See abstract of Zhang et al.

As per claim 10 Han et al discloses: The display device according to claim 8, wherein the elastic support columns are uniformly distributed on the foldable region R3. {figures 14a-14D}

As per claim 11 Han et al discloses: The display device according to claim 8, wherein the elastic support columns are formed on the foldable region R3 { figures 5B & 6 } by jet printing or an exposure development process. { Note: as the claims are directed to display device, per se, the method limitations have only been accorded weight to the extent that they affect the structure of the completed display device.  Note that "[d]etermination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process [i.e., “jet printing or exposure development process”], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process", In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a "[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “jet printing or exposure development process”] is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations", In re Hirao and Sato, 190 USPQ 685 (CCPA 1976). }

As per claim 13 Han et al discloses: The display device according to claim 8 wherein the adhesive includes an 

Regarding claim 13 Han et al is silent as to: the adhesive including an optically clear adhesive or an optical clear resin.  With respect to claim 13:  official notice is take of the fact that the adhesive including an optically clear adhesive or an optical clear resin is notoriously old and well known in the display device art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the adhesive of Han et al included an optically clear adhesive or an optical clear resin as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify that adhesive included an optically clear adhesive or an optical clear resin so as to not interfere with the light emitting diode display.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2018/0097197) in view of Zhang et al (CN 107611161) as applied to claims 8-11 above, and further in view of Nam et al ( US 2016/0226017).

As per claim 12 Han et al discloses: The display device according to claim 8, wherein the elastic support columns are made of an 

Regarding claim 12 Han et al is silent as to: support columns made of organic transparent material.  With respect to claim 12 Nam et al discloses:  [0072] In the organic light emitting diode display 101 according to the first modified example of the exemplary embodiment, it is possible to help minimize a possibility of friction with or between panels due to folding stress by disposing, e.g., two or more transparent column spacers having different heights and spaced apart from each other at the same interval. For example, a spacer having a relatively smaller height may be positioned closer to the folding area FA, such that it is possible to design various dispositions of the transparent column spacers.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the support columns of Han et al were made from organic transparent material as taught by Nam et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify that support columns were made from organic transparent material so as to not interfere with the light emitting diode display.

Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 4 and 14 the primary reason for the indication of allowable subject matter is the display panel is an active-matrix organic light-emitting diode (AMOLED) panel, the touch control sensing layer is formed on an upper surface of a touch sensitive film layer, and the supporting pillar structures are formed on a lower surface of the touch sensitive film layer; and the lower surface of the touch sensitive film layer is adhered to the AMOLED panel through the supporting pillar structures, and the upper surface of the touch control sensing layer is adhered to the flexible cover through the adhesive.

the upper surface of the touch control sensing layer is further formed with the supporting pillar structures thereon; and the upper surface of the touch control sensing layer adheres to the flexible cover through the supporting pillar structures. 

With respect to claims 6-7 and 16-17 the primary reason for the indication of allowable subject matter is the display device further includes a polarizer, and the display panel is an AMOLED panel, wherein the touch control sensing layer is formed on a thin film encapsulation layer of the AMOLED panel; the touch control sensing layer adheres to the polarizer through the supporting pillar structures, and the polarizer adheres to the flexible cover though the adhesive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd